Citation Nr: 0710523	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-42 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a 
hysterectomy.

2.  Entitlement to service connection for residuals of 
bladder prolapse, claimed as secondary to hysterectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from April 1987 to April 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating determination of 
the Winston-Salem, North Carolina, Department of Veterans 
Affairs (VA) Regional Office (RO) which denied entitlement to 
service connection for residuals, status post hysterectomy 
and residuals, status anterior/posterior repair for bladder 
prolapse (claimed as due to hysterectomy).

The veteran appeared at a videoconference hearing before the 
undersigned in December 2006.  


FINDINGS OF FACT

1.  The veteran's hysterectomy residuals are not due to a 
disease or injury in active service.  

2.  The veteran's residuals of anterior/posterior repair for 
bladder prolapse are not the result of a disease or injury in 
service, or secondary to a service connected disease or 
injury.


CONCLUSIONS OF LAW

1.  The veteran's residuals, status post hysterectomy were 
not incurred or aggravated in active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303(2006). 

2.  The veteran's residuals, status anterior/posterior repair 
for bladder prolapse were neither incurred in nor aggravated 
by military service, nor are they secondary to any service- 
connected disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303, 3.310; 71 Fed. Reg. 52,744-7 (Sept. 17, 2006) (to be 
codified at 38 C.F.R. § 3.310).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006). 

The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a letter issued in January 2005, the RO notified the 
veteran of the evidence needed to substantiate her claims for 
service connection.  

The January 2005 VCAA notification letter satisfied the 
second and third elements of the duty to notify by informing 
the veteran that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that she was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them. 

With respect to the fourth element, the January 2005 VCAA 
letter contained a notation that the veteran was to let VA 
know if she had any other information or evidence that she 
thought would support her claim.  This statement served to 
advise the veteran to submit any evidence in her possession 
pertinent to the claims on appeal.  In a May 2005 letter, the 
veteran stated that she was in the process of locating 
additional medical evidence, thereby demonstrating the 
veteran's actual knowledge of the need to submit relevant 
evidence in her possession.

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

In the present appeal, the first three elements of Dingess 
notice are satisfied by the January 2005 letter.  However, 
the veteran did not receive notice about the evidence needed 
to establish a rating or notice regarding an effective date 
until a March 2006 letter.  Since the claims are being 
denied, no rating is being given and no effective date is 
being set.  She is, therefore, not prejudiced by the delayed 
notice on these elements.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).

There was a timing deficiency with the January 2005 letter, 
because it was provided after the initial evaluation of June 
2004.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The timing deficiency was remedied by the readjudication of 
the claim after the notice was provided.

Thus, all required notice was given.

The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

The RO has obtained all records of treatment reported by the 
veteran; including service medical records, VA Medical Center 
(VAMC) records and private medical records.  This included 
retrieving the veteran's dependent service medical records 
from Fort Campbell, Kentucky.

Additionally, the veteran underwent VA examination in 
February 2004 addressing the disorders at issue on appeal.  
While a VA examiner described the record as "somewhat 
incomplete," the RO has requested all available records, and 
the sources from which the records were requested have not 
indicated that there are additional records available.  There 
is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

This regulation provides service connection for the degree of 
aggravation of a non-service connected disease or disability 
caused by a service connected disease or disability.  Fed. 
Reg. 52,744-7 (Sept. 17, 2006).

A secondary service connection requires competent medical 
evidence to connect the asserted secondary condition to the 
service-connected disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



Factual Background

Service medical records show that In May 1987, the veteran 
presented with complaints of a yeast infection.  She had 
vaginal swelling and irritation.  The veteran again presented 
with complaints of a yeast infection with vaginal swelling 
and irritation in November 1987.

In April 1988, the veteran delivered a child.  The delivery 
was noted as uncomplicated.

In May 1988, the veteran underwent a Pap smear.  The 
diagnosis was mild dysplasia.

In November 1988, the veteran underwent an endocervical 
curetting and a cervical biopsy after an abnormal Pap smear 
revealed mild dysplasia.  Sections of the endocervical 
curetting demonstrated immature squamous metaplasia with 
inflammation and reactive atypia.  No evidence of dysplasia 
was seen.  The section of the cervical biopsy showed changes 
of chronic cervicitis with squamous metaplasia.  No evidence 
of dysplasia was seen.

In May 1990, a treating physician diagnosed resolving 
enteritis, a urinary tract infection, cephalgia and 
vaginosis.

A treating doctor in July 1991 noted that a November 1988 Pap 
smear demonstrated squamous metaplasia.

In October 1991, the veteran presented with complaints of 
white vaginal discharge and abdominal pain.  The veteran was 
to follow up for treatment if these symptoms persisted.

A report of medical history in November 1991 stated that the 
veteran had not been treated for a female disorder nor had 
she experienced a change in her menstrual pattern.

In October 1993, the veteran underwent a loop electrosurgical 
excision procedure (LEEP) biopsy and curettage of the 
endocervix she had a preoperative diagnosis of cervical 
intraepithelial neoplasia (CIN).  The treating doctor noted 
that the veteran had a history of CIN.  The LEEP revealed no 
histopathological abnormality while the curettage showed 
endocervical tissue with squamous metaplasia.  The veteran 
was to return if she experienced pain or heavy vaginal 
bleeding.

In January 1994, the veteran's treating doctor stated that 
the veteran desired definitive surgical treatment for her 
refractory menorrhagia despite being counseled on alternative 
treatments such as continued hormone treatment.  

In April 1994, the veteran underwent a total vaginal 
hysterectomy.  It was noted that she had a history of 
menorrhagia and dysmenorrhea that had become more severe over 
the past few months.  The dysmenorrhea was severe and 
disabling.  The treating doctor also noted that the veteran 
had a history of mild dysplasia which had been recurrent, for 
which she underwent an LEEP in October of 1993.  She also had 
a follow up Pap smear and an endometrial biopsy in January 
1994.  The hysterectomy was preformed without complication.  
The discharge diagnosis was menorrhagia and dysmenorrhea.

In September 1998, the veteran presented to the Womack Army 
Medical Center with complaints of urgency and frequency.  She 
had stress incontinence and complained of a sensation of 
prolapse.

In November 1998, the veteran underwent surgery for urinary 
stress incontinence and symptomatic pelvic relaxation in the 
form of a cystorectocele.  Prior to the surgery, she stated 
that since her hysterectomy, she had complaints of urinary 
incontinence and a sensation that something was falling out 
of her vagina.  The surgery was for anterior repair, 
posterior repair and suprapubic urethral suspension

In January 1999, the veteran underwent a vaginal smear that 
was within normal limits.

Also, in January 1999, the veteran underwent a normal 
postoperative gynecological examination at the Salisbury, 
North Carolina VA Medical Center (VAMC).

In a September 2003 letter, a private physician, Dr. 
Washington stated that the veteran had cervical dysplasia.  
As a result of this, she had a Cone biopsy.  Her Cone biopsy 
probably led to dysmenorrehea due to cervical stenosis.  
Because of this, she had a vaginal hysterectomy and prolapse 
resulting in an anterior repair in 1999.  From this, she had 
vaginal stenosis necessitating a revision which was done in 
2003.  He concluded that it was more likely than not that 
there is a chain of causality proceeding from the dysplatic 
Pap smear.

In February 2004, the veteran underwent a VA gynecological 
examination.  The examiner noted that the veteran had a 
complicated gynecologic history.  In May 1988, the veteran 
had an abnormal Pap smear with a diagnosis of mild dysplasia 
of the cervix.  In November 1988, she underwent a colposcopic 
examination and directed biopsies which showed only squamous 
metaplasia and reactive changes.  Pap smears in her military 
record as late as July 1991 were normal.  However, the 
veteran reported developing heavy menstrual periods after her 
coloposcopic procedure and biopsies.  Because of her heavy 
and painful menstrual periods, she underwent a cold-knife 
conization of the cervix.  

The examiner noted that this procedure was not documented in 
her record.  The veteran then underwent a hysterectomy two to 
three months later because of her heavy menstrual bleeding.  
Since her hysterectomy, she had developed symptoms of stress 
incontinence and pelvic pressure.  After surgery for this in 
November 1998, the veteran reported problems with her bladder 
as she had frequency and urgency and incomplete emptying.   
In December 2002, she reported undergoing a revision of her 
bladder suspension as she was told that the previous surgery 
had been too severe.  Since the December 2002 surgery, she 
has voided without any problems.

The diagnosis was a normal postoperative gynecological 
examination, status post vaginal hysterectomy, anterior and 
posterior repairs.  The examiner concluded that while the 
records were somewhat incomplete, there did not appear to be 
a direct correlation between the initial problems with mild 
abnormal Pap smear and subsequent evaluation, which led to 
her hysterectomy.  He stated that it was completely unclear 
why she underwent a conization of the cervix for problems 
with painful periods and heavy periods.  However, he stated 
that the hysterectomy was performed very shortly after the 
conization and as such, the conization would have had nothing 
to do with provoking these symptoms.  The examiner concluded 
that there was no apparent evidence that there was any direct 
service connection for her hysterectomy nor for her later 
anterior and posterior repairs or subsequent repairs from 
these procedures.


I.  Entitlement to service connection for residuals, status 
post hysterectomy.

Analysis

With regard to the three elements of service connection, the 
veteran has a present disability as she is status post 
hysterectomy.  

The veteran's service medical records also show that a May 
1988 Pap smear demonstrated mild dysplasia.  In May 1990, a 
treating physician diagnosed the veteran with resolving 
enteritis, a urinary tract infection, cephalgia and 
vaginosis.

Therefore, the requirement for evidence of an in-service 
disease or disability is also satisfied.

The remaining question is whether the hysterectomy and its 
current residuals is the result of an injury or disability 
while in service.  As noted, there are conflicting medical 
opinions on this question.

In his September 2003 letter, Dr. Washington stated that it 
was more likely than not that there was a chain of causality 
proceeding from the dysplatic Pap smear in service to the 
veteran's cone biopsy, which "probably led to dysmenorrehea 
due to cervical stenosis".

However, in the February 2004 VA examination, the VA examiner 
concluded that the veteran's hysterectomy was performed very 
shortly after the conization and therefore, the conization 
would have had nothing to do with provoking these symptoms of 
heavy bleeding and menstrual pain at the time.  The examiner 
concluded that there was no apparent evidence that there was 
any direct service connection for her hysterectomy.

In cases where an examiner who has rendered a medical opinion 
has not had an opportunity to review the veteran's medical 
records, the medical opinion's probative value is 
substantially limited.  See Miller v. West, 11 Vet. App. 345, 
348 (1998) (bare conclusions without a factual predicate in 
the record are not considered probative); Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994).    

In this case, there are no indications that Dr. Washington 
was afforded the opportunity to review the veteran's claims 
file.  He did not mention the timing of the veteran's cone 
biopsy in relation to her hysterectomy, and his opinion is 
less detailed than that of the VA examiner.

The Board may favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

While the VA examiner noted that the records were somewhat 
incomplete, he did consider an accurate history and provided 
a rationale for his opinion that was consistent with the 
record.  The examiner also addressed the timing of the 
veteran's procedures and provided a rationale for his 
conclusions.  For these reasons the Board finds the February 
2004 VA examiner's opinion to be the most probative.  

Because the most probative opinion is against the claim, the 
Board concludes that the preponderance of the evidence is 
against the grant of direct service connection for residuals, 
status post hysterectomy.


II.  Entitlement to service connection for residuals, status 
anterior/posterior repair for bladder prolapse as secondary 
to hysterectomy.

Much of the analysis with regard to the residuals, 
hysterectomy claim is also applicable to the residuals, 
status anterior/posterior repair for bladder prolapse as 
secondary to hysterectomy claim.  The record amply documents 
an in-service event and a current disability.  Two of the 
three elements to establish service connection are thus, 
established.

Dr. Washington provided competent evidence of a possible link 
between the current disability and service, but again did not 
account for the timing between the veteran's cone biopsy and 
her hysterectomy.

As explained above the Board has found the VA examiner's 
opinions to be more probative than the private opinion.  
Again, the VA examiner concluded that there was no apparent 
evidence that there was any direct service connection for her 
hysterectomy nor for her later anterior and posterior repairs 
or subsequent repairs from these procedures.  As such, the 
preponderance of the evidence is against the claim.

The RO also considered whether the veteran was entitled to a 
grant of service connection for the residuals, status 
anterior/posterior repair for bladder prolapse as secondary 
to hysterectomy.  38 C.F.R. § 3.310.

However, the Board has decided against a claim for service 
connection for residuals, status post hysterectomy.  
Therefore, the veteran is not entitled to service connection 
for residuals, status anterior/posterior repair for bladder 
prolapse on a secondary basis under 38 C.F.R. § 3.310.

Because the weight of the competent evidence is against a 
link between the veteran's residuals, status 
anterior/posterior repair for bladder prolapse to a disease 
or injury in service, including a service-connected disease 
or disability, the preponderance of the evidence is against 
the claim of entitlement to service connection.  As such, the 
benefit of the doubt rule is not for application and the 
claim is denied.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for residuals of a 
hysterectomy is denied.

Entitlement to service connection for residuals of 
anterior/posterior repair of bladder prolapse, claimed as 
secondary to hysterectomy, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


